USCA4 Appeal: 19-4686      Doc: 22         Filed: 02/09/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4686


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ELRICO JAJUAN TORRENCE,

                            Defendant - Appellant.


        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:19-cr-00097-CCE-1)


        Submitted: December 29, 2021                                      Decided: February 9, 2022


        Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior
        Circuit Judge.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greensboro, North Carolina, for Appellant. Angela Hewlett Miller, Assistant United States
        Attorney, Greensboro, North Carolina, Craig Matthew Principe, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4686       Doc: 22          Filed: 02/09/2022    Pg: 2 of 4




        PER CURIAM:

               Elrico JaJuan Torrence was convicted of being a felon in possession of firearms, in

        violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court sentenced Torrence to

        115 months’ imprisonment and a 3-year term of supervised release. On appeal, Torrence’s

        counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

        there are no meritorious issues for appeal but questioning whether the district court

        imposed an unreasonable sentence. The Government declined to file a response brief.

        Torrence has filed two pro se supplemental briefs, arguing that his conviction is invalid

        and asserting that his counsel rendered ineffective assistance. For the reasons that follow,

        we affirm Torrence’s conviction, vacate his sentence, and remand for resentencing and to

        correct a clerical error in the judgment. 1

               We first consider the challenges Torrence raises in his pro se briefs. After the jury

        convicted Torrence, but before the district court sentenced him, the Supreme Court held

        that, to convict a defendant under § 922(g), the government “must show that the defendant

        knew he possessed a firearm and also that he knew he had the relevant status when he

        possessed it.” Rehaif v. United States, 139 S. Ct. 2191, 2194 (2019). Torrence argues that

        his conviction must be vacated based on Rehaif because the district court did not include

        the knowledge-of-status element in the jury instructions. However, at his sentencing

        hearing, Torrence knowingly and voluntarily waived his right to pursue relief under Rehaif,


               1
                 A jury convicted Torrence, but the judgment indicates that Torrence pled guilty.
        We therefore remand the case so that the district court may amend the judgment to reflect
        that Torrence was found guilty after a plea of not guilty. See Fed. R. Crim. P. 36.

                                                      2
USCA4 Appeal: 19-4686      Doc: 22          Filed: 02/09/2022     Pg: 3 of 4




        thereby rendering the issue unreviewable on appeal. See United States v. Robinson, 744

        F.3d 293, 298 (4th Cir. 2014) (“A waiver is the intentional relinquishment or abandonment

        of a known right.” (internal quotation marks omitted)). Neither is Torrence’s claim of

        ineffective assistance of counsel cognizable on appeal, as counsel’s ineffectiveness does

        not appear on the face of the record. See United States v. Faulls, 821 F.3d 502, 507-08

        (4th Cir. 2016).

               Turning to Torrence’s sentence, “in order to sentence a defendant to a

        non-mandatory condition of supervised release, the sentencing court must include that

        condition in its oral pronouncement of a defendant’s sentence in open court.” United

        States v. Singletary, 984 F.3d 341, 345 (4th Cir. 2021); see United States v. Rogers, 961

        F.3d 291, 296-98 (4th Cir. 2020). We have reviewed the record and conclude that the

        district court did not pronounce at Torrence’s sentencing hearing the standard conditions

        of supervised release that were included in the written judgment. 2 Further, “while a district

        court may incorporate by reference a condition or set of conditions during a hearing,” that

        did not occur here. Singletary, 984 F.3d at 346. As the standard conditions were not orally

        pronounced at sentencing and “appear for the first time in a subsequent written judgment,”

        Torrence “has not been sentenced to those conditions, and a remand for resentencing is

        required.” Id. at 344.




               2
                The district court did not have the benefit of our decisions in Rogers and Singletary
        when it sentenced Torrence.

                                                      3
USCA4 Appeal: 19-4686         Doc: 22       Filed: 02/09/2022     Pg: 4 of 4




               In accordance with Anders, we have reviewed the entire record and have found no

        other meritorious grounds for appeal. 3 We therefore affirm Torrence’s conviction, vacate

        his sentence, and remand for resentencing and to correct a clerical error. This court requires

        that counsel inform Torrence, in writing, of the right to petition the Supreme Court of the

        United States for further review. If Torrence requests that a petition be filed, but counsel

        believes that such a petition would be frivolous, then counsel may move in this court for

        leave to withdraw from representation. Counsel’s motion must state that a copy thereof

        was served on Torrence.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                       AFFIRMED IN PART, VACATED IN PART,
                                                                          AND REMANDED




               3
                Because the sentence was not properly imposed, we do not address at this juncture
        any other potential issues related to Torrence’s sentence. See Singletary, 984 F.3d at
        346-47 (declining to consider additional challenges to original sentence).

                                                      4